Per Curiam,
This was an action of trespass brought to recover damages for personal injuries. On the trial of the case in the court below the defendant company requested the court to direct the jury to.render a verdict in its favor. The request was refused on the ground that it was for the jury to determine from the evidence in whose favor the verdict should be. The instructions to the jury appeared to be impartial and free from error, and the result was a verdict and judgment in favor of the defendant company. The plaintiff then appealed to this court alleging that “ the charge as a whole was inadequate and misleading.” This allegation appears in the tenth assignment, and the other assignments are founded upon excerpts from the charge. A careful consideration of the charge as a whole and of the excerpts taken from it, has failed to disclose error in it. Our conclusion is that the appellant has no just cause to complain of anything said or done by the court in the trial of the case. We dismiss all the assignments of error and affirm the judgment of the court below.
Judgment affirmed.